Case 3:21-cv-00404-RV-EMT Document1 Filed 03/08/21 Page 1 of 26

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION
In Admiralty
Case No.:
GEICO Marine Insurance Company,
Plaintiff,

vs.

FDC Holdings, Inc. d/b/a Pensacola
Shipyard,

Defendant.

COMPLAINT FOR DECLARATORY JUDGMENT
Plaintiff, GEICO Marine Insurance Company (hereinafter referred to
as “GEICO Marine” or “Plaintiff”, hereby sues Defendant, FDC Holdings,
Inc., d/b/a Pensacola Shipyard (hereinafter referred to as the “Shipyard” or

“Defendant”), for declaratory judgment pursuant to the federal declaratory

judgment act, 28 U.S.C. § 2201, and alleges as follows:
Case 3:21-cv-00404-RV-EMT Document1 Filed 03/08/21 Page 2 of 26

1. This case arises out of claims made by the Shipyard against
several GEICO Marine insureds for damage sustained by the Shipyard’s
marina facilities during Hurricane Sally.

2. GEICO Marine files this Complaint to obtain a judicial
determination and declaration of the rights and obligations of the parties
under a series of marine insurance policies issued to boat owners who had
their vessels at the Shipyard’s marina during Hurricane Sally.

Jurisdiction and Venue

3. This is an admiralty and maritime claim within this Court's
admiralty and maritime jurisdiction under 28 U.S.C. § 1333, because it
involves marine insurance policies.

4. Marine insurance policies of the type involved in this case are
maritime contracts subject to this Court’s admiralty jurisdiction.

5. GEICO Marine designates this claim as an admiralty and
maritime claim within the meaning of Rule 9(h) of the Federal Rules of Civil
Procedure.

6. Venue is proper in this district because substantially all the

insureds involved are residents of this district, a substantial part of the
Case 3:21-cv-00404-RV-EMT Document1 Filed 03/08/21 Page 3 of 26

events giving rise to the claims occurred within this district and the vessels
involved in those claims are in this district.

7. All conditions precedent to the filing of this action have
occurred, been waived, or otherwise satisfied.

8. There is an actual case and controversy between the parties that
is ripe for adjudication.

9. Specifically, GEICO Marine claims the Shipyard is not covered
under the policies issued to its insureds for damage to the Shipyard’s
property and that GEICO Marine has no duty to defend the Shipyard in the
limitation of liability cases filed by the insureds. The Shipyard claims it is
covered as an additional insured and that GEICO Marine has a duty to
defend it in the limitation of liability cases filed by the insureds.

The Parties

10. At all times material to this action, GEICO Marine was an
insurance company authorized to transact insurance business in the State of
Florida, as well as in other states.

11. GEICO Marine is a corporation organized and existing under the

laws of Nebraska with its principal place of business in Virginia.
Case 3:21-cv-00404-RV-EMT Document1 Filed 03/08/21 Page 4 of 26

12. At all times material to this action, the Shipyard was a
corporation organized under the laws of Florida, with its principal place of
business in Pensacola, Florida.

Group A Insureds

13. Atall times material to this action, Germaine Bedard (hereinafter
referred to as “Bedard”) was the owner of a 1981 32-foot Pearson sailing
vessel named My Girls.

14. At all times material to this action, GEICO Marine insured
Bedard under Policy Number BSP3161933-04.

15. The policy attached to this complaint as Exhibit “A” is a true and
correct copy of the policy issued to Bedard.

16. The policy issued to Bedard has an Additional Insured
Endorsement (form GM021 07 19) which identifies the Shipyard as an
additional insured.

17. At all times material to this action, Gary Bouler (hereinafter
referred to as “Bouler”) was the owner of a 1986 34-foot Hunter sailing vessel
named Valhalla.

18. Atall times material to this action, GEICO Marine insured Bouler

under Policy Number BUS5289529-19.
4
Case 3:21-cv-00404-RV-EMT Document1 Filed 03/08/21 Page 5 of 26

19. The policy attached to this complaint as Exhibit “B” is a true and
correct copy of the policy issued to Bouler.

20. The policy issued to Bouler has an Additional Insured
Endorsement (form GM021 07 19) which identifies the Shipyard as an
additional insured.

21. The policy issued to Bouler also has a Boat U.S. Yacht Policy
Endorsement (form GM042 02 17).

22. Atall times material to this action, David Butler and Mary Butler
(hereinafter referred to as “Butler”) were the owners of a 2004 48-foot Island
Packet sailboat named Betty Ann.

23. Atall times material to this action, GEICO Marine insured Butler
under Policy BUS5661964-02.

24. Attached as Exhibit “C” is a true and correct copy of the policy
issued to Butler.

25. The policy issued to Butler has an Additional Insured
Endorsement (form GM021 07 19) which identifies the Shipyard as an
additional insured.

26. The policy issued to Butler also has a Boat U.S. Boat Saver Policy

Endorsement (form GM043 11 15).
Case 3:21-cv-00404-RV-EMT Document1 Filed 03/08/21 Page 6 of 26

27. At all times material to this action, Jason Doyle (hereinafter
referred to as “Doyle”) owned a 1990 32-foot Catalina sailboat named De
Luna Sol.

28. Atall times material to this action, GEICO Marine insured Doyle
under Policy BUS5882021-02.

29. Attached as Exhibit “D” is a true and correct copy of the policy
issued to Doyle.

30. The policy issued to Doyle has an Additional Insured
Endorsement (form GM021 07 19) which identifies the Shipyard as an
additional insured.

31.  Atall times material to this action, Norberto Cuenca Flores, and
Miriam Rojas Torres (hereinafter referred to as “Flores”) owned a 2001 38-
foot Wellcraft Coastal Cruiser named Rumba.

32. Atall times material to this action, GEICO Marine insured Flores
under Policy Number BUS5991855-02.

33. Attached to this complaint as Exhibit “E” is a true and correct

copy of the policy issued to Flores.
Case 3:21-cv-00404-RV-EMT Document1 Filed 03/08/21 Page 7 of 26

34. The policy issued to Flores has an Additional Insured
Endorsement (form GMO021 07 19) which identifies the Shipyard as an
additional insured.

35. At all times material to this action, John Floyd (hereinafter
referred to as “Floyd”) was the owner of a 2015 45-foot Tiara cruiser named
Captain's Choice.

36.  Atall times material to this action, GEICO Marine insured Floyd
under Policy Number BUS6118630-01.

37. Attached to this complaint as Exhibit “F” is a true and accurate
copy of the policy issued to Floyd.

38. The policy issued to Floyd has an Additional Insured Liability
Coverage Endorsement (form GM021 04 17) which identifies Sportsman
Marina and Dry Dock in Orange Beach, Alabama as an additional insured.

39. The policy issued to Floyd does not name the Shipyard as an
additional insured.

40. At all times material to this action, Charles Hall, and Michael
Roberts (hereinafter referred to as “Hall”) owned a 1992 28-foot Catalina

sailboat named Water Wise.
Case 3:21-cv-00404-RV-EMT Document1 Filed 03/08/21 Page 8 of 26

41. Atall times material to this action, GEICO Marine insured Hall
under Policy Number BUS5632844-03.

42. Attached to this complaint as Exhibit “G” is a true and accurate
copy of the policy issued to Hall.

43. The policy issued to Hall has an Additional Insured
Endorsement (form GM021 07 19) which identifies the Shipyard as an
additional insured.

44. The policy issued to Hall also has a Boat Storage and Slip Rental
Contractual Liability Endorsement (form GM058 07 19).

45. Atall times material to this action, Wayne Howard and Connie
Howard (hereinafter referred to as “Howard”) owned a 1980 37’ Tartan
Yachts sailing vessel named Impetuous.

46. At all times material to this action, GEICO Marine insured
Howard under Policy Number BUS5259584-03.

47. Attached to this complaint as Exhibit “H” is a true and accurate
copy of the policy issued to Howard.

48. The policy issued to Howard has an Additional Insured

Endorsement (form GM021 07 19) which identifies the Shipyard as an

additional insured.
Case 3:21-cv-00404-RV-EMT Document1 Filed 03/08/21 Page 9 of 26

49. The policy issued to Howard also has a Boat U.S. Yacht Policy
Endorsement (form GM042 02 17).

50. At all times material to this action, Sigurd Lee (hereinafter
referred to as “Lee”) owned a 1975 26-foot Columbia sailboat named Georgia
Lee.

51. At all times material to this action, GEICO Marine insured Lee
under Policy Number BUS5314501-09.

52. Attached to this complaint as Exhibit “I” is a true and accurate
copy of the policy issued to Lee.

53. The policy issued to Lee has an Additional Insured Liability
Coverage Endorsement (form GM021 04 17) which identifies the Shipyard
as an additional insured.

54. The policy issued to Lee also has a Boat US Yacht Policy
Endorsement (form GM042 02 17).

55. At all times material to this action, Linda Joyce Matlock, David
T. William, and Richard V. Burnes, Jr. (hereinafter referred to as “Matlock”)
owned a 1984 33-foot Endeavor sailing vessel named Tranquility Base.

56. At all times material to this action, GEICO Marine insured

Matlock under Policy Number BUS5554820-03.
9
Case 3:21-cv-00404-RV-EMT Document1 Filed 03/08/21 Page 10 of 26

57. The policy attached to this complaint as Exhibit “J “is a true and
correct copy of the policy issued to Matlock.

58. The policy issued to Matlock has an Additional Insured
Endorsement (form GM021 07 19) which identifies the Shipyard as an
additional insured.

59. The policy issued to Matlock also has a Boat Storage and Slip
Rental Contractual Liability Endorsement (form GM058 07 19).

60. Atall times material to this action, Joel Monteleone (hereinafter
referred to as “Monteleone”) owned a 1994 30-foot Hunter sailboat named
Where Y’acht Babe.

61. At all times material to this action, GEICO Marine insured
Monteleone under Policy Number BUS5702635-02.

62. Attached to this complaint as Exhibit “K” is a true and accurate
copy of the policy issued to Monteleone.

63. The policy issued to Monteleone has an Additional Insured

Endorsement (form GM021 07 19) which identifies the Shipyard as an

additional insured.

10
Case 3:21-cv-00404-RV-EMT Document1 Filed 03/08/21 Page 11 of 26

64. At all times material to this action, John Shaddix and Tonda
Shaddix (hereinafter referred to as “Shaddix”) owned a 2008 35-foot Catalina
sailboat named Arkeoo Traveler.

65. At all times material to this action, GEICO Marine insured
Shaddix under Policy Number SYP1112131-01.

66. Attached to this complaint as Exhibit “L” is a true and accurate
copy of the policy issued to Shaddix.

67. The policy issued to Shaddix has an Additional Insured Liability
Coverage Endorsement (form GM021 04 17) which identifies the Shipyard
as an additional insured.

68. Atall times material to this action, Michael Turner and Pamela
Caudill (hereinafter referred to as “Turner”) owned a 1978 32-foot Lazy Jack
sailboat named Mystic Traveler.

69. At all times material to this action, GEICO Marine insured
Turner under Policy Number BUS5267058-10.

70. Attached to this complaint as Exhibit “M” is a true and accurate

copy of the policy issued to Turner.

11
Case 3:21-cv-00404-RV-EMT Document1 Filed 03/08/21 Page 12 of 26

71. The policy issued to Turner has an Additional Insured
Endorsement (form GM021 04 17) which identifies the Shipyard as an
additional insured.

72. The policy issued to Turner also has a Boat U.S. Yacht Policy
Endorsement (form GM042 02 17).

73. At all times material to this action, Donald Wilson (hereinafter
referred to as “Wilson”) owned a 1988 42-foot Gozzard sailing vessel named
Chara.

74. At all times material to this action, GEICO Marine insured
Wilson under Policy Number BUS5221854-04.

75. Attached to this complaint as Exhibit “N” is a true and accurate
copy of the policy issued to Wilson.

76. The policy issued to Wilson has an Additional Insured
Endorsement (form GM021 04 17) which identifies the Shipyard as an

additional insured.

77. The policy issued to Wilson also has a Boat U.S. Yacht Policy

Endorsement (form GM042 02 17).

12
Case 3:21-cv-00404-RV-EMT Document1 Filed 03/08/21 Page 13 of 26

Group B Insureds

78. At all times material to this action, Walter A. Bell (hereinafter
referred to as “ Bell”) owned a 2004 44’ Tiara motor vessel named Pipe Dream.

79.  Atall times material to this action, GEICO Marine insured Bell
under Policy Number BSP4742581-00.

80. Attached to this complaint as Exhibit “O” is a true and accurate
copy of the policy issued to Bell.

81. The policy issued to Bell has an Additional Insured Endorsement
(form GM021 07 19) which identifies Santa Rosa Yacht & Boat Club in Gulf
Breeze, Florida as an additional insured.

82. The policy issued to Bell also has a Boat Storage and Slip Rental
Contractual Liability Endorsement (form GM058 07 19).

83. At all times material to this action, Steven Sawyer (hereinafter
referred to as “Sawyer”) owned a 1997 36’ Mainship motor vessel named
Pieces of a Dream.

84. At all times material to this action, GEICO Marine insured
Sawyer under Policy Number BUS6585459-00.

85. Attached to this complaint as Exhibit “P” is a true and accurate

copy of the policy issued to sawyer.

13
Case 3:21-cv-00404-RV-EMT Document1 Filed 03/08/21 Page 14 of 26

86. The policy issued to Sawyer has a Boat Storage and Slip Rental

Contractual Liability Endorsement (form GM058 07 19).
The Facts - All Insureds

87. Hurricane Sally came ashore just west of Pensacola on
September 16, 2020.

88. When Hurricane Sally struck the Pensacola area, the insureds all
had their boats docked at the Shipyard’s marina.

89. Asaresult of Hurricane Sally, the marina facilities owned by the
Shipyard and the vessels docked there sustained substantial damage.

90. After the hurricane passed, the Shipyard sent letters to the
insureds claiming that they were liable for damage to the marina facilities
under the terms of a written dockage agreement they were each alleged to
have signed.

91. The written dockage agreements purport to require the insureds

to

“defend and fully indemnify Shipyard and hold it,
and its employees and agents, harmless from and
against all liability, damages, claims, losses,
environmental fines or charges, costs or expenses,
including attorney’s fees and expenses, arising from
any act, omission or negligence of Owner or its
officers, contractors, licensees, agents, servants,

14
Case 3:21-cv-00404-RV-EMT Document1 Filed 03/08/21 Page 15 of 26

employees, guests, family members, or others, in or
about the vessel, the slip and/or the Marina or
adjacent property that is owned by Shipyard,
including, but not limited to, personal injury or
wrongful death or any environmental damage or
environmental contamination or any damage or loss
to any of the structures, docks, gangways, fences,
doors, locks or other parts of the Marina, ...
Including damage to Shipyard’s property and
Shipyard’s structures, docks, piers, or other
improvements, whether occasioned by Owner’s
vessel or other property including such damages by
Owner's vessel or property during any storm or act

of God....”

92. In addition to sending letters to the insureds, the Shipyard’s
attorney sent letters to GEICO Marine making claims under the insureds’
policies for damage sustained by the marina facilities during Hurricane
Sally.

93. In response to the claims asserted by the Shipyard, all the
insureds except for Butler and Floyd have filed petitions for limitation of
liability under the Limitation of Liability Act, 46 U.S.C. §§ 30501 et. seq.

94. Upon receipt of the limitation of liability pleadings for Bedard,
Bell, Bouler, Flores, Lee, Matlock, Shaddix, and Wilson, the Shipyard’s

attorney sent letters to GEICO Marine demanding defense of the limitation

actions.

15
Case 3:21-cv-00404-RV-EMT Document1 Filed 03/08/21 Page 16 of 26

95. The letters are nearly identical and each demands that GEICO
Marine “ provide a defense of Pensacola Shipyard in this action and protect
its right [sic.] and interests.”

96. GEICO Marine expects to receive similar letters demanding
defense of the limitation petitions filed on behalf of the other insureds.

The Limitation of Liability Petitions

97. Limitation of liability petitions have been filed with this Court
on behalf of Bedard, Bell, Bouler, Doyle, Flores, Hall, Howard, Lee, Matlock,
Monteleone, Shaddix, Turner and Wilson.

98. The limitation petition filed on behalf of Bedard has been
assigned case number 3:21-cv-00243-TKW-HTC.

99. The limitation petition filed on behalf of Bell has been assigned
case number 3:21-cv-00200-TKW-HTC.

100. The limitation petition filed on behalf of Bouler has been
assigned case number 3:21-cv-00205-TKW-EMT.

101. The limitation petition filed on behalf of Doyle has been assigned
case number 3:21-cv-00176-MCR-HITC.

102. The limitation petition filed on behalf of Flores has been assigned

case number 3:21-cv-00245-MCR-EMT.
16
Case 3:21-cv-00404-RV-EMT Document1 Filed 03/08/21 Page 17 of 26

103. The limitation petition filed on behalf of Hall has been assigned
case number 3:21-cv-00207-MCR-HTC.

104. The limitation petition filed on behalf of Howard has been
assigned case number 3:21-cv-00208-MCR-EMT.

105. The limitation petition filed on behalf of Lee has been assigned
case number 3:21-cv-00203-TKW-EMT.

106. The limitation petition filed on behalf of Matlock has been
assigned case number 3:21-cv-00201-TKW-HTC.

107. The limitation petition filed on behalf of Monteleone has been
assigned case number 3:21-cv-00202-MCR-HTC.

108. The limitation petition filed on behalf of Shaddix has been
assigned case number 3:21-cv-00204-MCR-HTC.

109. The limitation petition filed on behalf of Turner has been
assigned case number 3:21-cv-00206-MCR-EMT.

110. The limitation petition filed on behalf of Wilson has been
assigned case number 3:21-cv-00175-TKW-EMT.

111. Attached as Exhibit “Q” is a copy of the limitation petition filed
on behalf of Bedard which contains allegations nearly identical to the

allegations in the other limitation petitions.
17
Case 3:21-cv-00404-RV-EMT Document1 Filed 03/08/21 Page 18 of 26

112. Each petition asks the Court to find the insured was free of fault
and, therefore, has no liability for damage to the Shipyard’s property.

113. In the alternative, the petitions allege that damage to the
Shipyard’s property occurred without the insureds’ privity or knowledge
entitling them to limit their liability to the post casualty value of their
respective vessels.

114. The limitation of liability petitions do not seek damages for
bodily injury or property damage as those terms are defined in the policies.

115. The limitation of liability petitions do not seek damages of any
type, but rather exoneration from or limitation of liability.

Policy Provisions - All Insureds

116. The policies define an insured as follows:

SECTION IV - COVERAGES

BOATING LIABILITY (PROTECTION AND
INDEMNITY)

A. Who Is an Insured?

For purposes of BOATING LIABILITY
(PROTECTION AND INDEMNITY) coverage only,
insured is defined as:

1. You;

2. Your family member;
18
Case 3:21-cv-00404-RV-EMT Document1 Filed 03/08/21 Page 19 of 26

3. Any other person operating an insured boat with
your direct and prior permission and without
compensation {; and}

4. {Any other person operating an insured boat with
the direct and prior permission of 2. or 3. above and
without compensation.}!

117. The relevant coverage section of the policies provides as follows:

B. Coverage Provided

If an amount is shown for this coverage on the
Declarations Page, we will pay damages and any costs
assessed against an insured [up to that amount] for any
claim or suit covered under this policy for bodily injury
or property damage {that} [for which] an insured
becomes legally liable through ownership, maintenance
or use of an insured boat. We will settle or defend, as
we consider appropriate, any claim or suit covered
under this policy that asks for these damages.

118. The policies define “property damage” as follows:
SECTION II - DEFINITIONS

U. Property damage means direct physical injury to, or
destruction of, tangible property.

 

1 The various policies include both the March 2016 and the July 2019 versions
of the GMPOL001 policy forms. The policy language reproduced in this
Complaint is from the July 2019 version. Text appearing in [straight brackets]

is only in the 2016 policy language. Text appearing in {curly brackets} is only
in the 2019 form.

19
Case 3:21-cv-00404-RV-EMT Document1 Filed 03/08/21 Page 20 of 26

119. The policies also contain certain exclusions, namely for damage
to property owned by an insured and liability assumed under a contract. The
pertinent language of the policies is as follows:

SECTION IV - COVERAGES

C. Exclusions

[“We” do not provide liability coverage for:]
{Coverage will not apply to:}

[b.] {2.} Damage to property owned by {an} [any]
insured;

[c.] {3.} Liability [which has been] assumed [by an
“insured”| under a contract or agreement, or any
breach of contract.

120. The Group A policies all contain an additional insured

endorsement.

121. The relevant portion of the April 2017 version of GM021

provides as follows:

Each “additional insured” listed below is considered
an additional “insured” under SECTION IV -
COVERAGES, C. BOATING LIABILITY
(PROTECTION AND INDEMNITY) of the policy.

The “additional insured” is subject to all terms and
conditions of the policy. In addition, the following
conditions apply:

20
Case 3:21-cv-00404-RV-EMT Document1 Filed 03/08/21 Page 21 of 26

1) The “additional insured” must maintain a General
Liability Policy or Marina Keeper’s Liability Policy.
“We” automatically suspend all coverage under this
endorsement during any period in which that General
Liability Policy or Marina Keeper’s Liability Policy
lapses or becomes void.

5) “We” limit this coverage to BOATING LIABILITY.
There is no coverage for the “additional insured” under
other sections of the policy. This endorsement does not
increase any limit of liability under any coverage
section of the policy or any amount shown on the
declarations page.

122. The relevant portion of the July 2019 version of GM021 provides

as follows:

Under SECTION IV - COVERAGES, BOATING
LIABILITY (PROTECTION AND INDEMNITY), A.
Who Is an Insured, the following is added:

The individual or public or private entity listed above
(herein referred to as the “additional insured”) is
subject to all terms, conditions and exclusions of the
policy. In addition, the following exclusions and
conditions apply:

1. The additional insured must maintain a General
Liability Policy or Marina Keeper’s Liability Policy.
Coverage will not apply during any period that the
additional insured’s General Liability Policy or Marina
Keeper’s Liability Policy is not in effect, unless the
additional insured is a public entity that chooses to self-
insure.

21
Case 3:21-cv-00404-RV-EMT Document1 Filed 03/08/21 Page 22 of 26

3. The coverage provided to the additional insured is
limited to indemnification for damages caused by an
insured boat or related to activity on an insured boat.
We will not provide the additional insured with a
separate legal defense against any claim or suit.

123. The policies issued to Bouler, Butler, Hall, Matlock, Sawyer, Turner

and Wilson contain a boat storage endorsement which reads in relevant part:

BOAT STORAGE AND SLIP RENTAL
CONTRACTUAL LIABILITY (form GMO058 07 19)

Under SECTION IV - COVERAGES, BOATING
LIABILITY (PROTECTION AND INDEMNITY), C.
Exclusions, 3. is amended as follows:

3. Liability which has been assumed by an insured
under a contract or agreement, or any breach of
contract; however, we will cover a Named Insured
liability for bodily injury or property damage assumed
under a legally enforceable written boat storage or slip
rental contract for an insured boat provided the bodily
injury or property damage occurs subsequent to the
execution of the boat storage or slip rental agreement.
Solely for the purposes of liability assumed in a boat
storage or slip rental agreement, reasonable attorney
fees and necessary litigation expenses incurred by or for
a party other than a Named Insured, are deemed to be
damages because of bodily injury or property damage,
provided:

a. Liability to such party for the cost of defense was
assumed in the boat storage or slip rental contract for an
insured boat; and

22
Case 3:21-cv-00404-RV-EMT Document1 Filed 03/08/21 Page 23 of 26

b. Such attorney fees and litigation expenses are
incurred in the defense of a claim or suit seeking
damages that are recoverable under the policy.

All other terms, conditions and agreements of the
Marine Insurance Policy remain unchanged.

124. The policies issued to Howard, Lee and Turner include a Boat U.S.

Yacht Policy endorsement which provides, in part:

Under SECTION IV - COVERAGES, C. BOATING
LIABILITY (PROTECTION AND INDEMNITY), 3.
Exclusions, c. is removed in its entirety and
replaced with:

c. Liability which has been assumed by an insured
under a contract or agreement, or a breach of contract
with the following provision:

We will cover you for your legal liability for bodily injury
or property damage assumed under a legally enforceable
written boat storage or slip rental contract for an insured
boat subject to the limitations outlined in C. BOATING
LIABILITY, 4. Limit Of Insurance, provided the bodily
injury or property damage occurs subsequent to the
execution of the boat storage or slip rental agreement...

Count I - Additional Insured Coverage - Group A Insureds
125. GEICO Marine hereby restates the allegations in paragraphs 1

through 124 and further alleges as follows:

23
Case 3:21-cv-00404-RV-EMT Document1 Filed 03/08/21 Page 24 of 26

126. The Shipyard is an insured under all the Group A policies
identified in this Complaint, except the policy issued to Floyd.

127. The Shipyard seeks to recover under the policies for damage to
property it owns.

128. The policies exclude coverage for any damage to property
owned by the Shipyard.

129. Additionally, there is no additional insured coverage under the
policy issued to Floyd because the Shipyard is not named as an additional
insured.

130. The Boat US Yacht Policy Endorsement (form GM042 02 17), the
Boat U.S. Boat Saver Policy Endorsement (form GM043 11 15) and the Boat
Storage Slip Rental Contractual Liability Endorsement (form GM058 07 19)
do not afford coverage because the exclusion for damage to property owned
by the Shipyard still applies.

131. Damages claimed by the Shipyard for lost profits, consequential
or incidental damages fall outside the scope of coverage.

132. Specifically, loss of profits, consequential or incidental damages
do not qualify as property damage which is defined in the policies as “direct

injury to, or destruction of, tangible property.”
24
Case 3:21-cv-00404-RV-EMT Document1 Filed 03/08/21 Page 25 of 26

133. Accordingly, the Shipyard is not afforded coverage under the
GEICO Marine policies for damage to the marina facilities it owns, or for lost
profits, consequential or incidental damages.

WHEREFORE, GEICO Marine respectfully requests that this Court
enter a declaratory judgment in its favor stating that there is no coverage
under the Group A policies for damage to the Shipyard’s property, or for
loss of profits, consequential or incidental damages.

Count II - Duty to Defend - All Insureds

134. GEICO Marine restates the allegations in paragraphs 1 through
124 and further alleges as follows:

135. The Shipyard has demanded that GEICO Marine provide it a
defense to the limitation of liability petitions filed by the insureds.

136. The duty to defend is determined from the allegations in the
complaint or, in this case, the petitions.

137. None of the petitions seeks damages for bodily injury or
property damage covered by the policies issued to the insureds.

138. GEICO Marine has no duty to defend the limitation of liability

petitions because they do not ask for damages covered under the policies.

25
Case 3:21-cv-00404-RV-EMT Document1 Filed 03/08/21 Page 26 of 26

WHEREFORE, GEICO Marine respectfully requests that the Court

enter a declaratory judgment in its favor stating that Plaintiff has no duty to

defend the Shipyard in the limitation of liability cases filed on behalf of the

insureds, and awarding further relief deemed proper under the

circumstances.

Respectfully submitted,

WhiteBird, PLLC
Attorneys for Plaintiff

/s/ Ted L. Shinkle, Esq.

Ted L. Shinkle, Esq.

Florida Bar No.: 608051

730 E. Strawbridge Ave., Ste. 209
Melbourne, FL 32901

Phone: (321) 327-5580

Fax: (321) 327-5565

Email: tshinkle@whitebirdlaw.com
Secondary: jaliano@whitebirdlaw.com

26
